


110 HRES 1416 IH: Honoring Dr. Michael DeBakey for his

U.S. House of Representatives
2008-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1416
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2008
			Mr. Boustany
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Honoring Dr. Michael DeBakey for his
		  lifetime of accomplishments.
	
	
		Whereas Dr. Michael DeBakey, a pioneering heart surgeon,
			 innovator, and educator, was born on September 7, 1908, and passed away on July
			 11, 2008, at the age of 99;
		Whereas Michael DeBakey was born and raised in Lake
			 Charles, Louisiana, as the eldest of 5 children to Lebanese immigrants and
			 graduated as Valedictorian from Lake Charles High School in 1926;
		Whereas Michael DeBakey received his bachelor’s of science
			 and medical degrees from Tulane University in New Orleans, Louisiana, where he
			 remained until the completion of his internship and residency in surgery at
			 Charity Hospital;
		Whereas in 1932, as a student at Tulane Medical School,
			 Michael DeBakey invented the roller pump, which became the major component of
			 the heart-lung machine used in the first open heart surgery;
		Whereas during World War II, Michael DeBakey served in the
			 Army and was awarded the Legion of Merit for his help in developing mobile army
			 surgical hospitals, called MASH units, and specialized treatment centers for
			 returning veterans while working as the director of the Office of the Surgeon
			 General in Europe;
		Whereas Michael DeBakey moved to Houston, Texas, in 1948,
			 where he joined the Baylor University College of Medicine, to which he was
			 appointed president in 1969, when he helped the school create its own identity
			 after the university separated from its school of medicine;
		Whereas the Baylor College of Medicine currently accepts
			 approximately 1,340 students per year;
		Whereas in 1949, Michael DeBakey led a movement to help
			 establish the National Library of Medicine and wrote over 1,000 medical
			 reports, papers, chapters, and books on surgery, medicine and related topics,
			 including The Living Heart and The Living
			 Diet;
		Whereas in the mid-1950s, Michael DeBakey was the first
			 person to perform the replacement of arterial aneurysms and obstructive
			 lesions, as well as later introducing bypass pumps and connections to replace
			 segments of diseased arteries;
		Whereas in 1960, Michael DeBakey became a leading pioneer
			 in the creation of the artificial heart used to assist patients awaiting
			 transplants, and in 1966 he was the first to successfully use the left
			 ventricular bypass pump in a partially artificial heart;
		Whereas Michael DeBakey was appointed to chairman of the
			 President’s Commission on Heart Disease, Cancer, and Stroke in 1964, during
			 President Lyndon B. Johnson’s administration;
		Whereas Michael DeBakey was presented with the Medal of
			 Freedom with Distinction in 1969 by President Johnson and later awarded the
			 National Medicine of Science in 1987;
		Whereas Michael DeBakey was recognized with Lifetime
			 Achievement Awards from the Foundation for Biomedical Research in 1991 and the
			 United Nations in 1999;
		Whereas in 1996, Michael DeBakey was inducted into the
			 Health Care Hall of Fame, and in 2000 he was cited as a Living Legend by the
			 Library of Congress;
		Whereas Michael DeBakey was the first foreign physician to
			 be named an honorary member of the Russian Academy of Science;
		Whereas Michael DeBakey received the Commercial Invention
			 of the Year award in 2002 for the invention of the MicroMed DeBakey VAD, in
			 collaboration with the National Aeronautical and Space Administration, which
			 was first implanted in patients in Germany and Austria in 1998, and later in
			 American patients in 2000;
		Whereas Michael DeBakey performed over 60,000 heart
			 surgeries during his 70-year career on a range of patients including, American
			 Presidents John F. Kennedy, Lyndon Baines Johnson, and Richard Nixon, as well
			 as the Duke of Windsor, the Shah of Iran, King Hussein of Jordan, Turkish
			 President Turgut Ozal, and Nicaraguan leader Violetta Chamorro;
		Whereas over his lifetime, Michael DeBakey helped create
			 more than 70 surgical instruments, including new blood transfusion needles, new
			 suture scissors, and a new colostomy clamp;
		Whereas on April 23, 2008, President George W. Bush
			 awarded Michael DeBakey, the chancellor emeritus of Baylor College of Medicine,
			 the Congressional Gold Medal, Congress’ highest civilian honor;
		Whereas Michael DeBakey was buried with military honors at
			 Arlington National Cemetery;
		Whereas Michael DeBakey devoted his life to medical
			 education, inspiring generations of healthcare providers, teachers, and
			 Louisianans to achieve greatness; and
		Whereas with the death of Michael DeBakey on July 11,
			 2008, in Houston, Texas, the United States lost a prolific and premier surgeon
			 and teacher: Now, therefore, be it
		
	
		That the House of Representatives honors
			 Dr. Michael DeBakey for his lifetime of accomplishments and recognizes Dr.
			 DeBakey’s immeasurable contributions to medicine, education, and all of
			 humanity.
		
